DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3, 6-8 are vague and indefinite, because they are not positively claimed. The claims do not positively recite the making of the product of the independent claim, but a potential use of the fibers/pulp and thus the metes and bounds of patent protection desired cannot be ascertained.
Claim 3 is vague and indefinite as to what is a chemi-thermochemically pulp? Should it be chemi-thermomechanical pulp (CTMP)?
	Claim 6 is vague and indefinite as to what type of wood has a content greater than 90% cellulose. There are two type of woods, coniferous and deciduous, i.e., softwood and hardwood, which none of them having a cellulose content greater than 90%1. Those woods can be chemically processed to have a cellulose content greater than 90, usually used in the viscose process, but the wood per se do not have cellulose content in the claimed range. Cotton has a content of cellulose greater than 90% but it is not a wood. Therefore,  the metes and bounds of patent protection desired cannot be ascertained. 
	Claim 6 is also vague and indefinite because it is unclear if those fibers are the part of the textile pulp or part of the wood pulp. Note also that the claim does not further limits the independent claim; see below, because it does not make the products recited on the independent claim, claim1, i.e., no package or paper product is produced by the claim, but just fibers or derivatized cellulose.
	Claim 8 is vague and indefinite as to what wood has a cellulose content of less or equal to 10%.
Claims 6-8 are also vague and indefinite since there is not sufficient antecedent basis for “a first type of wood,” “a second type of wood” and “the third type of wood,” since there was not previously recited that there could be three type of woods.
In view of these claims, wood pulp has been interpreted as cellulosic pulps, i.e., any wood and non-wood pulps.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  the claim does not produce the products as recited in the independent claim and thus it does not further limit it.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by any of Magill, Jr., et al., (hereafter Magill), US Patent No.  3,057,772, Moggio et al., US Patent No. 3,344,016, Lee et al., (hereafter (Lee) US Patent Application Publication No. 2017/0328012 A17, Lu et al., (hereafter Lu), US Patent Application Publication No.  2018/0051416 A1, Giorgio et al., (hereafter Giorgio), EP 0743,393 A2 just to cite a few.
All of the above references teach the making of paper or paperboard including at least two different type of pulps/fibers:
Magill teaches the making papers using natural and synthetic pulps; see column 1, lines 39-47 and figure bridging columns 1 and 2. 
Moggio teaches the making of Saturated papers by the use of synthetic and natural pulps; see column 1, lines 27-53.
Lee teaches a blend of pulps to make tissue papers; see tables 19 and 21, ¶-[0191] and [0201].
Lu teaches a process of making paper with a blend of pulps; see table 1 on page 12.
Giorgio teaches the use of an industrial textile pulp and sugar-beet pulp to make paper; see abstract.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over any of Manning et al., (hereafter Manning), US Patent No. 5,238,534, Garth, US Patent No. 3,320,066, Harmon et al., (hereafter Harmon), US Patent No. 3,042,576, Murray et al., (hereafter Murray), US Patent No. 2,987,434, Altheide, US Patent No. 2,100,830, Moggio et al., (hereafter Moggio), US Patent No. 3,344,016, Magill Jr. et al., (hereafter Magill), US Patent No.  3,057,772 just to cite a few.
 With regard to claims 1-2 and 15-19, all of the above references teach the making of paper using a mixture of synthetic fibers used in textiles, such as rayon, rags pulp, Nylon Regenerated cellulose, etc., and natural cellulosic pulps, including processed wood pulps, e.g. refined/beaten or chemically treated pulps, e.g., Kraft pulps; see column 1, line 39 through column 2, line 28 and examples of Magill; column 1, lines 46-56 and table between columns 3 and 4 of Moggio, which shows cotton linters and rayon; page 1, column 2, lines 32-43 of Altheide, which teaches the use of rag fibers and paper stock to form a sheet fibrous material; column 2, lines 35-56 of Murray, which teaches the blend of rag stock, cotton linter and wood pulps, such as Douglas Fir pulp; column 4, lines 58-75 and column 5, lines 5-11 of Harmon, which shows the use of a blend of natural and textile fibers/pulps (rayon, cellulose acetate, nylon, polyester, etc.) to make non-woven fibrous sheets; column 2, lines 19-30, example 2 and claims 1-2 of Garth, which teaches paper made using rags, ropes, regenerated cellulose, i.e., textile fibers, and wood pulp to make papers; abstract, column 3, line 63 through column 4, line 56 and claim 14 of Manning, which teaches a blend of textile fibers and wood pulp/fibers to make fibrous web. Note that the sorting,2 cleaning of the fibers are common papermaking operations and therefore, considered obvious to one of ordinary skill in the art.
With regard to claim 3, the natural fibers of the references are either chemical fibers such as Kraft fibers as shown by Manning on column 3, line 63 through column 4, line 56 and claim 14 or mechanically treated such as the ones of Murray in column 1, lines 28-36; Moggio, column 1, lines 46-53. The other references tech the same type of pulps.
 With regard to claims 4-8, since each the amount and type of fibers are chosen depending upon of the product to be made, e.g., tissue use different type of fibers and amounts than boards or writing papers, and therefore, choosing the fibers to be used depending upon of the paper or board to be made is inherent to the references or at the very least obvious to one of ordinary skill in the art.
Regarding to claims 9-11, the references teach the beating/refining of the fibers which as it is well-known changes the size and surface properties of the fibers; see Murray id, Moggio, column 1, lines 54-56; Garth, column 2, lines 19-37, etc. The average size of the fibers can be optimized to desired range and thus considered to be at least obvious, absent a showing of unexpected results.
With regard to claim 12, Manning teaches proportions falling within the claimed range; column 3, line 63 through column 4, line 56; Magill, column 1, lines 25-38.
Regarding to claim 13, Manning teaches the use of non-cellulosic textile fibers/pulp, e.g., polyester; see column 3, line 63 through column 4, line 56 and claim 14. The other references teach also the use of non-cellulosic fibers used in textiles, e.g., Orlon, Nylon, Dacron, etc.; see for example table shown in between columns 3 and 4 of Moggio; Magill, column 1, lines 10-38. 
With regard to claim 15, the bleaching of the fibers is well-known in the art and evidenced by Moggio; see column 1, lines 46-53.
It seems that the references teach all the limitations of the claims or at the very least the minor modification(s) to obtain the claimed invention would have been obvious to one of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Process of Making Papers or Packaging Products.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
    

    
        1 See for example “Chemical structure and properties of cotton,” by Y L H S I E H , University of California, USA, attached on PTO-892.
        2 The examiner takes official notice of this/these fact(s) and would provide evidence if necessary.